Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Prentis Earl Smith II, Appellant                      Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-21-00087-CR         v.                         F14990). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                          and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Prentis Earl Smith II, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JUNE 7, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk